Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 6-07-2022 has been entered.  Applicant amended Claims 1, 10, and 15.  Claims 1-20 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 1, “the back panel includes a curved surface and a flat surface, the curved surface extending from the bottom to the flat surface, and the flat surface extending from the top to the curved surface, the flat surface defining a plane” and “a blade assembly extending outward from the flat surface of the back panel of the handle and parallel to the plane defined by the flat surface of the back panel” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This structure was neither described nor illustrated in the application as originally filed. 
In re Claim 10, “the back panel includes a curved surface and a flat surface, the curved surface extending from the bottom to the flat surface, and the flat surface extending from the top to the curved surface, the flat surface defining a plane,” and “ a blade assembly extending outward from the flat surface of the back panel of the handle and parallel to the plane defined by the flat surface of the back panel,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This structure was neither described nor illustrated in the application as originally filed. 
In re Claim 15, “the back panel includes a curved surface and a flat surface, the curved surface extending from the bottom to the flat surface, and the flat surface extending from the top to the curved surface, the flat surface defining a plane,” and “ a blade assembly extending outward from the flat surface of the back panel of the handle and parallel to the plane defined by the flat surface of the back panel,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This structure was neither described nor illustrated in the application as originally filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter. 

In re Claim 1, Konicek teaches an electric trimmer comprising: 
a handle including a top (see annotated Fig. 2, below), a bottom (see annotated Fig. 2, below), a front panel (see annotated Fig. 2, below), and a back panel (see annotated Fig. 2, below), the front panel and the back panel extending from the top to the bottom (see annotated Fig. 2, below), at least a portion of the front panel being angled away from the back panel between the top and the bottom (see annotated Fig. 2, below), and at least a portion of the back panel being curved along the extension between the top and the bottom (see annotated Fig. 2, below); 
a blade assembly (trimming blades, see Fig. 2) extending outward from the top of the handle to define a leading trimmer edge of the electric trimmer (see annotated Fig. 2, below). 


    PNG
    media_image1.png
    772
    1177
    media_image1.png
    Greyscale


Konicek is silent as to whether the handle is shaped/sized to fit within a cupped palm of a user, a motor housed within the handle; and the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade each have a cutting edge, a back, and sides, wherein the cutting edges of the stationary blade and the reciprocating blade are curved inward toward the back of the respective blade along the extension between the sides of the respective blade to form a concave shape. 

However, Cafaro teaches that it is known to size hair trimmers to fit into the palm of the user (see Cafaro, Fig. 5).  In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to size the trimmer of Konicek to fit in the user’s hands.  Doing so prevents awkward angles of the trimmer when the user is cutting his or her own hair, thereby preventing inadvertent hair cutting (see Cafaro, Para. 0002). 

Further, Walter teaches a blade assembly including a stationary blade (see Fig.7, #73) and a reciprocating blade (see Fig. 7, #72), the reciprocating blade is operatively connected to the motor (see Fig. 2, #20), wherein the stationary blade and the reciprocating blade each have a cutting edge (see Fig. 7, #75/74), a back, and sides (each of the blades #72/73, have a back and two sides), wherein the cutting edges of the stationary blade and the reciprocating blade are curved inward toward the back of the respective blade along the extension between the sides of the respective blade to form a concave shape (see Fig. 1 and Fig. 7 showing blades curved inward toward the back of the blades between the sides of the blade forming a concave shape). 

 In the same field of invention, blades for cutting hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a curved reciprocating blade structure as taught by Walter (see Figs. 1 and 7, and Col. 2, ll. 61-65).  Doing so provides for an instrument for tapering, thinning and cutting hair by shearing blades (see Walter, Col. 2, ll. 65-Col. 3, ll. 5).  
	
In re Claim 2, modified Konicek, for the reasons above in re Claim 1, teaches does not teach further comprising an ON/OFF switch on the front.  However, Cafaro teaches an on/off switch on the front (see Cafaro, Fig. 1, #105).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to place the switch on the front as taught by Cafaro.  Doing so would provide the switch that is reachable by the index finger during sue (see Cafaro, abstract), which would allow the user to quickly turn off the device without fumbling around looking for the switch. 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter, and further in view of US 3,376,636 to Schuessler. 

In re Claim 3, modified Konicek, in re Claim 2 does not teach wherein the ON/OFF switch is closer to the bottom than the top.  However, Schuessler teaches that it is known to provide the on/off switch closer to the blade (closer to the “top” in Fig. 1 of Schuessler).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place that switch an any reasonable position including closer to the bottom than the top, in order to provide an ergonomic position for the user to grip and turn on or off the device. 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter, and further in view of US 2013/014526 to Jessemey.  

In re Claim 4, modified Konicek, in re Claim 1 does not teach wherein the angled portion of the front panel has a honey-comb pattern. However, Jessemey teaches that it is old and well known to provide a gripping surface in a honey-comb pattern (see Jessemey, Fig. 1A).  In the same field of invention, hand held devices for trimming hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide any known gripping texture, including a honey-comb shaped gripping texture.  Doing so would help prevent the user from dropping the device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter, and further in view of US 2006/0107971 to Chasen.

In re Claim 5, modified Konicek, in re Claim 1, does not teach wherein the handle defines at least one inlet port through which fluid can enter the handle, at least one outlet port through which fluid can exit the housing, and an internal flow path connecting the inlet port and the outlet port, wherein the blade assembly is in communication with the internal flow path to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly.

However, Chasen teaches that it is old and well known to provide at least one inlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053) through which fluid can enter the handle, at least one outlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053 as well as the opening in the blade which allows fluid to drain) see through which fluid can exit the handle, and an internal flow path (hair pocket #70- see Paras. 0053-57) connecting the inlet port and the outlet port (the area in which the blades are located – see Para. 0055-57 teaching the fluid draining through the blades), wherein the blade assembly is in communication with the internal flow path to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly (see Para. 0053-57).

In the same field of invention, hair cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fluid cleaning system, including at least one inlet port, for directing fluid to an area above the blade, and an outlet port surrounding the blades to allow the fluid to drain.  The Examiner further notes that Chasen teaches three ports, which allow for fluid to enter and exit, and all three can be considered either an inlet or outlet port as the fluid movement determines whether it is an inlet or outlet port.  Here, the examiner notes that it is the structure being claimed and not the method of use.  Adding the structure of Chasen to the device of modified Konicek would provide a system to clean the blades (see Chasen, Para. 0053-57). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter, and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0005908 to Melton.

	In re Claim 6, modified Konicek, in re Claim 5, does not teach a visual indicator on the front panel near the inlet port.  However, Melton teaches that it is known to provide visual indications on hair cutters/trimmers (see Melton Fig. 1, #41 and Para. 0021).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to provide a visual indication on a trimmer in order to let the user known some bit of information, including where to enter fluid to clean the device.  Doing so is a known technique to place some sort of indication on the device to let the user know what something is or where something is.  This makes the device intuitive without requiring the user to read a manual.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter, and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau. 

In re Claim 8, modified Konicek, in re Claim 5, does not teach further comprising a water-resistant casing enclosing the motor within the handle. However, Lau teaches that it is known to provide a water-resistant motor housing to prevent water from leaking into contact with the motor (see Lau, Para. 0055).  In the same field of invention, trimmers/cutters for hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a water-resistant motor housing.  Doing so would prevent the motor from being shorted out and damaged from water contact. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 4,221,050 to Walter, and further in view of US 2006/0107971 to Chasen, and further in view of US 5,537,749 to Cacioppo. 

In re Claim 7, modified Konicek, for the reasons above in re Claim 5, does not teach wherein the inlet port includes guards to inhibit objects from entering the interior space of the handle. However, Cacioppo teaches that it is old and well known in the art to provide flanges in the path of the fluid when cleaning blades for cutting hairs (see Fig. 5, #14).  The Examiner notes that these flanges are the same structure disclosed in Applicant’s Figs. 12-13, #215).  In the same field of invention, paths for cleaning blades that cut hairs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the flanges taught by Cacioppo to the pathways of modified Konicek.  Doing so directs the fluid to a particular location.  In other words, adding the flanges allows the fluid to be directed to the blades to ensure that they get cleaned. 

In re Claim 9, modified Konicek, for the reasons above in re Claim 5, teaches wherein the reciprocating blade reciprocates in a first direction of movement relative to the stationary blade (the direction of movement of the blades in modified Konicek moves in a first direction), but does not teach wherein the inlet port is elongate and extends in a second direction substantially parallel to the first direction of movement of the reciprocating blade.

Modified Konicek, does not teach wherein the inlet port is elongate and extends in a direction substantially parallel to a direction of movement of the reciprocating blade. However, Cacioppo teaches that it is old and well known to provide an inlet port (see Fig. 5, #6) is elongate and extends in a direction substantially parallel to a direction of   the blade (see Fig. 5, #8).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the port through which the fluid flows any orientation that is similar to the orientation of the blade. Doing so would provide for an inlet port is elongate and extends in a second direction substantially parallel to the first direction of movement of the reciprocating blade.  Doing so directs the fluid to a particular location.  In other words, adding the flanges allows the fluid to be directed to the blades to ensure that they get cleaned. 

Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 4,221,050 to Walter, and further in view of US 2006/0107971 to Chasen and US 5,537,749 to Cacioppo. 

In re Claim 10, Konicek teaches an electric trimmer comprising: a handle including a top (see annotated Fig. 2, above), a bottom (see annotated Fig. 2, above), a front panel (see annotated Fig. 3, above), and a back panel (see annotated Fig. 2, above), the front panel and the back panel extending from the top to the bottom (see annotated Fig. 2, above), 
a blade assembly (trimming blades, see annotated Fig. 2) extending outward from the top of the handle (see annotated Fig. 2, above) to define a leading trimmer edge of the electric trimmer (see annotated Fig. 2, above). 

Konicek is silent as to wherein the handle defines at least one inlet port through which fluid can enter the handle, at least one outlet port through which fluid can exit the handle, and an internal flow path connecting the inlet port and the outlet port, wherein the inlet port is elongate and includes guards to inhibit objects from entering the interior space of the handle; 
a motor housed within the handle; and 
and the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade each have a cutting edge, a back, and sides, wherein the cutting edges of the stationary blade and the reciprocating blade are curved inward toward the back of the respective blade along the extension between the sides of the respective blade to form a concave shape. 

However, Walter that it is known to provide a motor housed within the handle (see Fig. 1, #20), and a blade assembly including a stationary blade (see Fig.7, #73) and a reciprocating blade (see Fig. 7, #72), the reciprocating blade is operatively connected to the motor (see Fig. 2, #20), wherein the stationary blade and the reciprocating blade each have a cutting edge (see Fig. 7, #75/74), a back, and sides (each of the blades #72/73, have a back and two sides), wherein the cutting edges of the stationary blade and the reciprocating blade are curved inward toward the back of the respective blade along the extension between the sides of the respective blade to form a concave shape (see Fig. 1 and Fig. 7 showing blades curved inward toward the back of the blades between the sides of the blade forming a concave shape). 

 In the same field of invention, blades for cutting hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a curved reciprocating blade structure as taught by Walter (see Figs. 1 and 7, and Col. 2, ll. 61-65).  Doing so provides for an instrument for tapering, thinning and cutting hair by shearing blades (see Walter, Col. 2, ll. 65-Col. 3, ll. 5).  

In addition, Chasen teaches that it is old and well known to provide at least one elongate inlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053) through which fluid can enter the handle, at least one outlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053 as well as the opening in the blade which allows fluid to drain) see through which fluid can exit the housing, and an internal flow path (hair pocket #70- see Paras. 0053-57) connecting the inlet port and the outlet port (the area in which the blades are located – see Para. 0055-57 teaching the fluid draining through the blades).

In the same field of invention, hair cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fluid cleaning system, including at least one inlet port, for directing fluid to an area above the blade, and an outlet port surrounding the blades to allow the fluid to drain.  The examiner further notes that Chasen teaches three ports, which allow for fluid to enter and exit, and all three can be considered either an inlet or outlet port as the fluid movement determines whether it is an inlet or outlet port.  Here, the examiner notes that it is the structure being claimed and not the method of use.  Adding the structure of Chasen to the device of modified Konicek would provide a system to clean the blades (see Chasen, Para. 0053-57). 

Modified Konicek, for the reasons above, does not teach wherein the inlet port includes guards to inhibit objects from entering the interior space of the handle. However, Cacioppo teaches that it is old and well known in the art to provide flanges in the path of the fluid when cleaning blades for cutting hairs (see Fig. 5, #14).  The Examiner notes that these flanges are the same structure disclosed in Applicant’s Figs. 12-13, #215).  In the same field of invention, paths for cleaning blades that cut hairs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the flanges taught by Cacioppo to the pathways of modified Konicek.  Doing so directs the fluid to a particular location.  In other words, adding the flanges allows the fluid to be directed to the blades to ensure that they get cleaned. 

In re Claim 11, modified Konicek, for the reasons above in re Claim 10, teaches wherein the blade assembly is in communication with the internal flow path to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly (see Chasen Fig. 1, #68, and Cacioppo Fig. 5, and Col. 4, ll. 66-Col. 5, ll. 8).

In re Claim 14, modified Konicek, for the reasons above in re Claim 10, teaches wherein the inlet port is defined by the front panel near the top (The inlet port is adjacent to the blades which is near the “top” of the device – see Chasten Fig. 1 or Fig. 5 of Cacioppo and Fig. 1a of Cafaro).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 4,221,050 to Walter, and further in view of US 2006/0107971 to Chasen and US 5,537,749 to Cacioppo, and further in view of US 2008/0005908 to Melton.

	In re Claim 12, modified Konicek, in re Claim 10, does not teach a visual indicator on the front panel near the inlet port.  However, Melton teaches that it is known to provide visual indications on hair cutters/trimmers (see Melton Fig. 1, #41 and Para. 0021).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to provide a visual indication on a trimmer in order to let the user known some bit of information, including where to enter fluid to clean the device.  Doing so is a known technique to place some sort of indication on the device to let the user know what something is or where something is.  This makes the device intuitive without requiring the user to read a manual.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 4,221,050 to Walter and further in view of US 2006/0107971 to Chasen, and further in view of US 5,537,749 to Cacioppo, and further in view of US 2008/0040927 to Lau. 

In re Claim 13, modified Konicek, in re Claim 10, does not teach further comprising a water-resistant casing enclosing the motor within the handle. However, Lau teaches that it is known to provide a water-resistant motor housing to prevent water from leaking into contact with the motor (see Lau, Para. 0055).  In the same field of invention, trimmers/cutters for hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a water-resistant motor housing.  Doing so would prevent the motor from being shorted out and damaged from water contact. 

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D696,818 to Konicek in view of US 4,221,050 to Walter and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau. 

In re Claim 15, Konicek teaches an electric trimmer comprising: 
a handle including a top (see annotated Fig. 2, above), a bottom (see annotated Fig. 2, above), a front panel (see annotated Fig. 2, above), and a back panel (see annotated Fig. 2, above), the front panel and the back panel extending from the top to the bottom (see annotated Fig. 2, above);
a blade assembly (trimming blades, see Fig. 2) extending outward from the top of the handle to define a leading trimmer edge of the electric trimmer (see annotated Fig. 2, above). 

Konicek is silent as to wherein the handle defines at least one inlet port through which fluid can enter the handle, at least one outlet port through which fluid can exit the handle, and an internal flow path connecting the inlet port and the outlet port; 
a motor housed within the handle; 
a water-resistant casing enclosing the motor within the handle to protect the motor from fluid in the internal flow path; and 
and the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade each have a cutting edge, a back, and sides, wherein the cutting edges of the stationary blade and the reciprocating blade are curved inward toward the back of the respective blade along the extension between the sides of the respective blade to form a concave shape. 

However, Walter that it is known to provide a motor housed within the handle (see Fig. 1, #20), and a blade assembly including a stationary blade (see Fig.7, #73) and a reciprocating blade (see Fig. 7, #72), the reciprocating blade is operatively connected to the motor (see Fig. 2, #20), wherein the stationary blade and the reciprocating blade each have a cutting edge (see Fig. 7, #75/74), a back, and sides (each of the blades #72/73, have a back and two sides), wherein the cutting edges of the stationary blade and the reciprocating blade are curved inward toward the back of the respective blade along the extension between the sides of the respective blade to form a concave shape (see Fig. 1 and Fig. 7 showing blades curved inward toward the back of the blades between the sides of the blade forming a concave shape). 

 In the same field of invention, blades for cutting hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a curved reciprocating blade structure as taught by Walter (see Figs. 1 and 7, and Col. 2, ll. 61-65).  Doing so provides for an instrument for tapering, thinning and cutting hair by shearing blades (see Walter, Col. 2, ll. 65-Col. 3, ll. 5).  
 
In addition, Chasen teaches that it is old and well known to provide at least one inlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053) through which fluid can enter the handle, at least one outlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053 as well as the opening in the blade which allows fluid to drain) see through which fluid can exit the housing, and an internal flow path (hair pocket #70- see Paras. 0053-57) connecting the inlet port and the outlet port (the area in which the blades are located – see Para. 0055-57 teaching the fluid draining through the blades).

In the same field of invention, hair cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fluid cleaning system, including at least one inlet port, for directing fluid to an area above the blade, and an outlet port surrounding the blades to allow the fluid to drain.  The examiner further notes that Chasen teaches three ports, which allow for fluid to enter and exit, and all three can be considered either an inlet or outlet port as the fluid movement determines whether it is an inlet or outlet port.  Here, the examiner notes that it is the structure being claimed and not the method of use.  Adding the structure of Chasen to the device of modified Konicek would provide a system to clean the blades (see Chasen, Para. 0053-57). 

Further, Lau teaches that it is known to provide a water-resistant motor housing to prevent water from leaking into contact with the motor (see Lau, Para. 0055).  In the same field of invention, trimmers/cutters for hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a water-resistant motor housing.  Doing so would prevent the motor from being shorted out and damaged from water contact.

In re Claim 16, modified Konicek, for the reasons above in re Claim 15, teaches wherein the blade assembly is in communication with the internal flow path (see Chasen Figs. 1, teaching the fluid inlets #65-67) to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly (see also Chasen Para. 0053-57).

In re Claim 20, modified Konicek, for the reasons above in re Claim 15, teaches wherein the inlet port is elongate (The length of the ports in Chasen are longer than their width); and Konicek does not teach the leading trimmer edge is concave (see Walters, Figs. 1 and 7; see also Col. 2, ll. 61-Col. 3, ll. 7).    

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 4,221,050 to Walter and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau, and further in view of US 2008/0072430 to Cafaro. 

In re Claim 17, modified Konicek, for the reasons above in re Claim 15, is silent as to an ON/OFF switch on the front panel of the handle to switch the trimmer between an ON state and an OFF state, wherein the motor drives reciprocation of the reciprocating blade when the trimmer is in the ON state.

However, Cafaro teaches an ON/OFF switch on the front panel of the handle to switch the trimmer between an ON state and an OFF state, wherein the motor drives reciprocation of the reciprocating blade when the trimmer is in the ON state (see Cafaro Fig. 1A, #105).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to place the switch on the front as taught by Cafaro.  Doing so would provide the switch that is reachable by the index finger during sue (see Cafaro, abstract), which would allow the user to quickly turn off the device without fumbling around looking for the switch.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 4,221,050 to Walter and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau, and further in view of US 3,376,636 to Schuessler. 

In re Claim 18, modified Konicek does not teach wherein the ON/OFF switch is closer to the bottom than the top.  However, Schuessler teaches that it is known to provide the on/off switch closer to the blade (closer to the “top” in Fig. 1 of Schuessler).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place that switch an any reasonable position including closer to the bottom than the top, in order to provide an ergonomic position for the user to grip and turn on or off the device. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 4,221,050 to Walter and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau, and further in view of US 2008/0005908 to Melton.

	In re Claim 19, modified Konicek, in re Claim 15, does not teach a visual indicator on the front panel near the inlet port.  However, Melton teaches that it is known to provide visual indications on hair cutters/trimmers (see Melton Fig. 1, #41 and Para. 0021).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to provide a visual indication on a trimmer in order to let the user known some bit of information, including where to enter fluid to clean the device.  Doing so is a known technique to place some sort of indication on the device to let the user know what something is or where something is.  This makes the device intuitive without requiring the user to read a manual.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment have obviated the 35 USC 112A  rejections. 
Applicant argues that the curved blades in US 3,103,743 to Kobler are convex and not concave.  However, as noted above, US 4,221,050 to Walter, teaches a concave blade (see discussion above in re Claim 1, 10, and 15). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724